DETAILED CORRESPONDENCE
This action is in response to the filing of the application on 11/05/2019.  The Claim amendments made prior to examination are entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claims 1 – 20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 2, 3, 4, 6, 7, 8, 9 10 , 13 and 14 of U.S. Patent No. 10,464,570.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims generally cover an electronic device capable of controlling a device installed in a specific space and to generate a control command with machine learning.  The learning data unit may generate schedule information related to the specific space based on the received plurality of schedule information, related to a recognized user by learning characteristics to meet a predicted purpose, thereby guiding the users to an optimized space.  See Chart below: 

Application Claims
US PATENT 10,464,570 Claims
1.
 Combination of claims 1. and 4. 
2.
Combination of claims 1. and 4. 
3.
Combination of claims 1. and 4. 
4.
2. See above for other material covered for this Patent in Combination of Claims 1 and 4.
5.
3. See above for other material covered for this Patent in Claims 1 and 4. 
6.
4. See above for other material covered for this Patent in Claims 1 and 4.
7.
6. See above for other material covered for this Patent in Claims 1 and 4.
8.
7. See above for other material covered for this Patent in Claims 1 and 4. 
9.
8. See above for other material covered for this Patent in Claims 1 and 4.
10.
10. See above for other material covered for this Patent in Claims 1 and 4. 
11.
13.

8. See above for other material covered for this Patent in Claims 1 and 4. 
13.
9. See above for other material covered for this Patent in Claims 1 and 4.
14.
7. See above for other material covered for this Patent in Claims 1 and 4.
15.
14. See above for other material covered for this Patent in Claims 1 and 4. 
16.
3. See above for other material covered for this Patent in Claims 1 and 4. 
17.
4. See above for other material covered for this Patent in Claims 1 and 4.
18.
6. See above for other material covered for this Patent in Claims 1 and 4.
19.
7. See above for other material covered for this Patent in Claims 1 and 4. 
20.
10. See above for other material covered for this Patent in Claims 1 and 4. 



Based on the above, the Examiner can reject Claim 1 of the instant application with the combination of Claim 1 and 4 of the Parent (US 10,464,570).  The parent case at Claim 4 teaches, receiving thru the communication unit, a plurality of schedule information which is generated for a specific space.  This recitation can be used to reject the recitation of “…transmit, via the communication unit, the generated schedule information to each of a plurality of devices…” of claim 1, instant application. 

Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over     Cheng (WO2000039964A1) (as submitted by the Applicant).


Claim 1, Cheng discloses an electronic device, comprising: a communication unit configured to communicate with an external device; and a controller [see Fig 1, and page
4 - The locating modules 119, 190 communicate the presence of the user associated with tracker 10 to the home network 50; in particular, to control modules 114, 134, and others] configured to:
obtain conversation information between the electronic device and the external device through the communication unit [see Fig 1, and at least pages 5 – 6 - In response to one or more suggestions from user task module 116 and others, and in response to other potential rules, the control module 134 communicates the appropriate commands, if any, to the appropriate appliances to effect a chosen response from among the suggestions and rules];
analyze the conversation based on a learning algorithm; [see page 5 - the control modules and user task modules employ knowledge based and machine learning techniques, and others, to determine an appropriate response upon each user's arrival to,

identify a predicted plurality of users to be located in a specific space at a specific time based on a result of the analyzed conversation; [see pages 4 - 5 – In a preferred embodiment, the control modules and user task modules employ knowledge based and machine learning techniques, and others, to determine an appropriate response upon each user's arrival    to,    or     departure     from,     particular     areas     of the home. The response is based on prior experiences and feedback from each user, as well as the user's recent history; For example, the response may differ depending upon whether the user arrives in the family room 100 after having been in the kitchen 200, or the office 300. These determinations will also be dependent upon the current context, such as the time of day, the day of the week, and other factors that are determined to be correlated to the user's past behavior, or assumed typical behavior];


predict a use purpose of the specific space by the plurality of users at the specific time based on the plurality of users and the analyzed conversation [see pages 4 – 5; For example, if the user that is associated with tracker 10 normally prefers to hear classical music in the afternoon, user task module 116 will communicate a suggestion to control module 134 to play classical music, if the time of day is the afternoon; if the time of day is morning, the user task module 116 may send a suggestion to the control module 134 to tune to the local news-radio
station. In response to one or more suggestions from user task module 116 and others, in response to other potential rules, the control module 134 communicates the appropriate commands, if any, to the appropriate appliances to effect a chosen response from among the suggestions and rules];
generate schedule information related to use of the specific space at the specific time by the plurality of users [see at least pages 4 – 6; for example, a default assumption   would   be   that   when   a user enters   an   area   at   a particular time of day, the lights 140, 340 should be turned on, and when room is     unoccupied,     the     lights     140,     340      and entertainment appliances 120, 130, 220, 230, 320, 330 are turned off. The default     assumptions     may      effect      sequential      operations.      For      example, the control module 114 can be structured to wait for a predetermined time period before turning off the television 120 when the user departs the family room 100, to avoid an annoying shut-down, start-up sequence every time the user moves about the areas];
Cheng does not specifically disclose transmit, via the communication unit, the generated schedule information to each of a plurality of devices corresponding to the plurality of users.
However, Cheng does disclose in response, the control modules query one or more of the user task modules, including UTM 116 and others, for an appropriate control response. For example, if the user that is associated with tracker 10 normally prefers to hear classical music in the afternoon, user task module 116 will communicate a suggestion to control module 134 to play classical music, if the time of day is the afternoon; if the time of day is morning, the user task module 116 may send a suggestion to the control module 134 to tune to the local news-radio station. In response to one or more suggestions For example, one of the rales may be to preclude a change of mode of an appliance in the family room 100 if another user (as indicated by the presence of another tracker) is in the family room 100. As would be evident to one of ordinary skill in the art, priority schemes can be used to determine actions to be taken if multiple trackers are in the same area. In a straightforward embodiment, non-conflicting actions are effected, such as turning lights on if at least one of the users have indicated this preference and the other user has not explicitly expressed an opposite preference, whereas conflicting actions, such as turning a television and a stereo on, are not taken unless one of the users has been given an explicit priority of actions over the other [see at least pages 4 – 5]. 

Therefore, it would have been obvious to include transmit, via the communication unit, the generated schedule information to each of a plurality of devices corresponding to the plurality of users, as suggested and taught by Cheng, providing an optimized space for a user depending on their needs.    

	
	
	




Claim 3, Cheng discloses electronic device of claim 1, wherein the controller is further configured to  generate a control command for a device associated with the specific space at the specific  time to function according to the predicted use purpose of the specific space  [see pages 4 – 5; if the user that is associated with tracker 10 normally prefers to hear classical music in the afternoon, user task module 116 will communicate a suggestion to control module 134 to play classical music, if the time of day is the afternoon; if the time of day is morning, the user task module 116 may send a suggestion to the control module 134 to tune to the local news-radio station. In response to one or more suggestions from user task module 116 and others, in response to other potential rules, the control module 134 communicates the appropriate commands, if any, to the appropriate appliances to effect a chosen response from among the suggestions and rules].
Claim 5, Cheng discloses an electronic device of claim 1, wherein the predicted use purpose is among a plurality of different use purposes, each having a different control command for a device associated with the specific space [see pages 6 – 7; kitchen 200 of FIG, 1 includes a control unit 210, a television appliance 220, speaker appliances 230, and a microwave appliance 240. The example control unit 210 is illustrated as containing a control module 214, a user task module 216, and a locator module 219, while the appliances are devoid of control devices. When the tracker 10 enters the kitchen 200; the locator module 219 notifies the appropriate devices in the home network 50, including the control module 214. The control module 214 accesses user task modules within the For example, if the tracker 10 had previously been in the family room 100, and the television 120 in the family room 100 had been tuned to a particular channel, the internal rales of control module 214 would suggest turning on the television 220 in the kitchen, and tuning it to the same channel as the television 120. In like manner, in this example, the internal rules of control module 114 will suggest that television 120 be turned off, if no other users are detected in the family room 100. Note that the above sequences of suggestions are based on rules that are independent of the particular user that departs the family room 100 and enters the kitchen 200. These user-independent suggestions and rales are combined with any user-specific rules at the control module that is responsible for controlling the particular appliances]. 


Claim 6, Cheng discloses the electronic device of claim 1, wherein the controller is further configured to extract common elements from known information of each of the predicted plurality of users, wherein the use purpose is predicted based on the extracted common elements [See page 5 – common elements of a plurality of users in Cheng are all in one home, or one room such as the kitchen - For example, one of the rules may be to preclude a change of mode of an appliance in the family room 100 if another user (as indicated by the presence of another tracker) is in the family room 100. As would be evident to one of ordinary skill in the art, priority schemes can be used to determine actions to be taken if multiple trackers 

Claim 7, Cheng discloses the electronic device of claim 6, wherein the known information of each of the plurality of users comprises at least one of biometric information, behavior information, history information related to the specific space, or companion information of persons located together within the specific space [see page 5 -  In a preferred embodiment, the control modules and user task modules employ knowledge based and machine learning techniques, and others, to determine an appropriate response upon each user's arrival to, or departure from, particular areas of the home. The response is based on prior experiences and feedback from each user, as well as the user's recent history].  


Claim 8, Cheng discloses electronic device of claim 1, wherein the controller is further configured to identify the predicted plurality of users to be located within the specific space according to a message received from the external device through the communication unit [see pages 4 – 5 and Fig 1; each occupant of the home possesses a tracker 10 which is configured to enable the remote identification of the associated occupant.  When the tracker 10 enters the family room 100, the locators 119 and 190 are configured to recognize it; in so doing, the locator modules 119 and 190 enables the identification of the associated occupant as being located in the family room 100. As will be detailed further, the trackers and locator modules are coupled via a wireless connection, thereby allowing the user to move about freely. The home network 50 may be wired or wireless, or a combination of both. The locating modules 119, 190 communicate the presence of the user associated with tracker 10 to the home network 50; For example, one of the rules may be to preclude a change of mode of an appliance in the family room 100 if another user (as indicated by the presence of another tracker) is in the family room 100; Also see, page 10 and FIG. 1 - tracker 11 that is associated with a different user than the one associated with tracker 10. When the tracker 11 enters the home office 300, the locator module 390 detects the presence of tracker 11, and notifies the network 50. In response to this notification, the computer 310 and the environment control 410 effect different control]. 


Claim 9, Cheng discloses the electronic device of claim 8, wherein the generated schedule information is based on a plurality of schedule information received from the plurality of electronic devices via the communication unit [see page 5 – the control modules and user task modules employ knowledge based and machine learning techniques, and others, to determine an appropriate response upon each user's arrival to, or departure from, particular areas of the home. The response is based on prior experiences and feedback from each user, as well as the user's recent history. For These determinations will also be dependent upon the current context, such as the time of day, the day of the week, and other factors that are determined to be correlated to the user's past behavior, or assumed typical behavior. In a preferred embodiment, the learning techniques are multi-variate in nature, so that, a synergy of control is achieved. For example, a learned response may be to lower curtains, dim lights, play soft music, and place the telephone in auto answer mode in response to a particular set of user patterns, and to keep the area well lit and turn on the radio in response to a different set of user patterns]. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 16 – 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cheng (WO2000039964A1) (as submitted by the Applicant).

Claim 11, Cheng discloses an electronic device, comprising: a communication unit configured to communicate with an external device; and a controller configured to: [see Fig 1, and page5 - The locating modules 119, 190 communicate the presence of the user associated with tracker 10 to the home network 50; in particular, to control modules 114, 134, and others] 
obtain conversation information between the electronic device and the external device through the communication unit; [see Fig 1, and at least pages 5 – 6 - In response to one or more suggestions from user task module 116 and others, and in response to other potential rules, the control module 134 communicates the appropriate commands, if any, to the appropriate appliances to effect a chosen response from among the suggestions and rules];
analyze the conversation based on a learning algorithm; [see page 5 - the control modules and user task modules employ knowledge based and machine learning techniques, and others, to determine an appropriate response upon each user's arrival to, departure from, particular areas of the home. The response is based on prior experiences and feedback from each user, as well as the user's recent history. In a preferred embodiment, the learning techniques are multi-variate in nature, so that, a synergy of control is achieved];
identify a predicted plurality of users to be located in a specific space at a specific time based on a result of the analyzed conversation; [see pages 4 - 5 – In a preferred embodiment, the control modules and user task modules employ knowledge based and machine learning techniques, and others, to determine an appropriate response upon each user's arrival    to,    or     departure     from,     particular     areas     of the home. The response is based on prior experiences and feedback from each user, as well as the user's recent history; For example, the response may differ depending upon whether the user arrives in the family room 100 after having been in the kitchen 200, or the office 300. These determinations will also be dependent upon the current context, such as the time of day, the day of the week, and other factors that are determined to be correlated to the user's past behavior, or assumed typical behavior];

predict a use purpose of the specific space by the plurality of users at the specific time based on the plurality of users and the analyzed conversation; [see pages 4 – 5; For example, if the user that is associated with tracker 10 normally prefers to hear classical music in the afternoon, user task module 116 will communicate a suggestion to control module 134 to play classical music, if the time of day is the afternoon; if the time of day is morning, the user task module 116 may send a suggestion to the control module 134 to tune to the local news-radio  station. In response to one or more suggestions from user task module 116 and others, in response to other potential rules, the control module 134 communicates the appropriate commands, if any, to the appropriate appliances to effect a chosen response from among the suggestions and rules];
generate schedule information related to use of the specific space at the specific time by the plurality of users [see at least pages 4 – 6; for example, a default assumption   would   be   that   when   a user enters   an   area   at   a particular time of day, the lights 140, 340 should be turned on, and when room is     unoccupied,     the     lights     140,     340      and entertainment appliances 120, 130, 220, 230, 320, 330 are turned off. The default     assumptions     may      effect      sequential      operations.      For      example, the control module 114 can be structured to wait for a predetermined time period before turning off the television 120 when the user 

Claim 12, Cheng discloses the electronic device of claim 11, wherein the controller is further configured to generate schedule information related to use of the specific space at the specific time by the plurality of users [see Claim 4 and at least page 10 - wherein the determination of the action is based upon at least one of: a context (570), a time, a rule, a mode (591), and a history of activities of the user (548); Differing levels of control may be included in the home automation system in accordance with this invention. For example, illustrated in FIG. 1 is a tracker 11 that is associated with a different user than the one associated with tracker 10. When the tracker 11 enters the home office 300, the locator module 390 detects the presence of tracker 11, and notifies the network 50. In response to this notification, the computer 310 and the environment control 410 effect different control. The device command module 414 in the environment control 410 may merely send a signal to an environment network 405, such as a furnace or air conditioning system, to adjust the level of the temperature in the office 300, based on the data in the user task module 416 corresponding to the user associated with tracker 11].







Claim 16, Cheng discloses the electronic device of claim 11, wherein the predicted use purpose is among a plurality of different use purposes, each having a different control command for a device associated with the specific space [see pages 6 – 7; kitchen 200 of FIG, 1 includes a control unit 210, a television appliance 220, speaker appliances 230, and a microwave appliance 240. The example control unit 210 is illustrated as containing a control module 214, a user task module 216, and a locator module 219, while the appliances are devoid of control devices. When the tracker 10 enters the kitchen 200; the locator module 219 notifies the appropriate devices in the home network 50, including the control module 214. The control module 214 accesses user task modules within the network 50, including the user task module 216, to determine if any actions are suggested, and accesses its internal rules to determine an action. For example, if the tracker 10 had previously been in the family room 100, and the television 120 in the family room 100 had been tuned to a particular channel, the internal rales of control module 214 would suggest turning on the television 220 in the kitchen, and tuning it to the same channel as the television 120. In like manner, in this example, the internal rules of control module 114 will suggest that television 120 be turned off, if no other users are detected in the family room 100. Note that the above sequences of suggestions are based on rules that are independent of the particular user that departs the family room 100 and enters the kitchen 200. These user-independent suggestions and rales are combined with any user-specific rules at the control module that is responsible for controlling the particular appliances]. 


Claim 17, Cheng discloses the electronic device of claim 11, wherein the controller is further configured to extract common elements from known information of each of the predicted plurality of users, wherein the use purpose is predicted based on the extracted common elements  [See page 5 – common elements of a plurality of users in Cheng are all in one home, or one room such as the kitchen - For example, one of the rules may be to preclude a change of mode of an appliance in the family room 100 if another user (as indicated by the presence of another tracker) is in the family room 100. As would be evident to one of ordinary skill in the art, priority schemes can be used to determine actions to be taken if multiple trackers are in the same area. In a straightforward embodiment, non-conflicting actions are effected, such as turning lights on if at least one of the users have indicated this preference and the other user has not explicitly expressed an opposite preference, whereas conflicting actions, such as turning a television and a stereo on, are not taken unless one of the users has been given an explicit priority of actions over the other. In a preferred embodiment, each rule or preference for a user is assigned a priority]. 


Claim 18, Cheng discloses the electronic device of claim 17, wherein the known information of each of the plurality of users comprises at least one of biometric information, behavior information, history information related to the specific space, or companion information of persons located together within the specific space.  [see page 5 -  In a preferred embodiment, the control modules and user task modules employ knowledge based and machine learning techniques, and others, to determine an appropriate response upon each user's arrival to, or departure from, particular areas of the home. The response is based on prior experiences and feedback from each user, as well as the user's recent history].  

Claim 19, Cheng discloses the electronic device of claim 11, wherein the controller is further configured to identify the predicted plurality of users to be located within the specific space according to a message received from the external device through the communication unit [see pages 4 – 5 and Fig 1; each occupant of the home possesses a tracker 10 which is configured to enable the remote identification of the associated occupant.  When the tracker 10 enters the family room 100, the locators 119 and 190 are configured to recognize it; in so doing, the locator modules 119 and 190 enables the identification of the associated occupant as being located in the family room 100. As will be detailed further, the trackers and locator modules are coupled via a wireless connection, thereby allowing the user to move about freely. The home network 50 may be wired or wireless, or a combination of both. The locating modules 119, 190 communicate the presence of the user associated with tracker 10 to the home network 50; For example, one of the rules may be to preclude a change of mode of an appliance in the family room 100 if another user (as indicated by the presence of another tracker) is in the family room 100; Also see, page 10 and FIG. 1 - tracker 11 that is associated with a different user than the one associated with tracker 10. When the tracker 11 enters the home office 300, the locator module 390 detects the presence of tracker 11, and notifies the network 50. In response to this notification, the computer 310 and the environment control 410 effect different control]. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO2000039964A1) (as submitted by the Applicant) in view Hoyos (US 20150363986). 

Claim 10, Cheng discloses the electronic device of claim 1, but does not specifically disclose further comprising a camera configured to capture an image of the specific space, wherein the controller is further configured to: identify a present plurality of people located within the specific space at the specific time based on the captured image.  
	However, Hoyos discloses a method and system which includes accessing, by the computing device, a computer readable storage medium that includes: a plurality of user profiles that are each associated with a respective user and a respective mobile device, a plurality of vehicle profiles that are each associated with a 
	The system includes a camera 145 is also operatively connected to the processor 110. The camera serves to facilitate the capture of images of the user. In some implementations, the camera 145 can include one or more visible light cameras (e.g., cameras commonly found on consumer devices and having a sufficient resolution), near infra-red cameras configured to capture NIR images of a user, infra-red cameras and thermal infra-red cameras or a combination of the foregoing. Preferably, at least one camera is positioned in or on the vehicle such that imagery of the user can be captured while the user is outside of the vehicle. For example an exterior mounted camera 145a is shown in FIG. 5C as part of the side-view minor assembly of the vehicle. One or more additional cameras can also be placed at various locations inside the vehicle, for example a camera 145b can be placed in the gauge cluster so as to capture imagery of the driver while seated in the driver seat, as shown in FIG. 5A. In addition, one or more cameras can be positioned at various locations of the interior of the vehicle so as to capture imagery of passengers for monitoring or identification [see p0056 – p0057]. 
	Therefore, it would have been obvious to modify Cheng, to include further comprising a camera configured to capture an image of the specific space, wherein the controller is further configured to: identify a present plurality of people located within the specific space at the specific time based on the captured image, as suggested and taught by Hoyos, capturing images for the purpose of identifying a user based on biometric features can be performed and authenticate the user based on biometrics. 

Claim 20, Cheng discloses the electronic device of claim 11, but does not specifically disclose  further comprising a camera configured to capture an image of the specific space, wherein the controller is further configured to: identify a present plurality of people located within the specific space at the specific time based on the captured image.
However, Hoyos discloses a method and system which includes accessing, by the computing device, a computer readable storage medium that includes: a plurality of user profiles that are each associated with a respective user and a respective mobile device, a plurality of vehicle profiles that are each associated with a respective vehicle having a respective on-board computer, and permissions associated with respective user profiles in relation to respective vehicle profiles. 
The system includes a camera 145 is also operatively connected to the processor 110. The camera serves to facilitate the capture of images of the user. In some implementations, the camera 145 can include one or more visible light cameras (e.g., cameras commonly found on consumer devices and having a sufficient resolution), near infra-red cameras configured to capture NIR images of a user, infra-red cameras and thermal infra-red cameras or a combination of the foregoing. Preferably, at least one camera is positioned in or on the vehicle such that imagery of the user can be captured while the user is outside of the vehicle. For example an exterior mounted camera 145a is shown in FIG. 5C as part of the side-view minor assembly of the vehicle. One or more additional cameras can also be placed at various locations inside the vehicle, for example a camera 145b can be placed in the gauge cluster so as to capture imagery of the driver while seated in the driver seat, as shown in FIG. 5A. In addition, one or more cameras can be positioned at various locations of the interior of the vehicle so as to capture imagery of passengers for monitoring or identification [see p0056 – p0057]. 
Therefore, it would have been obvious to modify Cheng, to include further comprising a camera configured to capture an image of the specific space, wherein the controller is further configured to: identify a present plurality of people located within the specific space at the specific time based on the captured image, as suggested and taught by Hoyos, capturing images for the purpose of identifying a user based on biometric features can be performed and authenticate the user based on biometrics. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO2000039964A1) (as submitted by the Applicant).

Claim 14, Cheng discloses the electronic device of claim 12, but does not specifically disclose wherein the generated schedule information is based on a plurality of schedule information received from the plurality of electronic devices via the communication unit.  
	However, Cheng does disclose in response, the control modules query one or more of the user task modules, including UTM 116 and others, for an appropriate control response. For example, if the user that is associated with tracker 10 normally prefers to hear classical music in the afternoon, user task module 116 will communicate a suggestion to control module 134 to play classical music, if the time of day is the afternoon; if the time of day is morning, the user task module 116 may send a suggestion to the control module 134 to tune to the local news-radio station. In response to one or more suggestions from user task module 116 and others, and in response to other For example, one of the rales may be to preclude a change of mode of an appliance in the family room 100 if another user (as indicated by the presence of another tracker) is in the family room 100. As would be evident to one of ordinary skill in the art, priority schemes can be used to determine actions to be taken if multiple trackers are in the same area. In a straightforward embodiment, non-conflicting actions are effected, such as turning lights on if at least one of the users have indicated this preference and the other user has not explicitly expressed an opposite preference, whereas conflicting actions, such as turning a television and a stereo on, are not taken unless one of the users has been given an explicit priority of actions over the other [see at least pages 4 – 5]. 

Therefore, it would have been obvious to include transmit, via the communication unit, the generated schedule information to each of a plurality of devices corresponding to the plurality of users, as suggested and taught by Cheng, providing an optimized space for a user depending on their needs.    







	Allowable Subject Matter
Claims 2, 4, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if double patenting is overcome.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666